UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Monzon Barrios,
                                                                     18-cv-1098 (ARR)
                   Plaintiff
                                                                     Opinion & Order
                          — against —
                                                                     Not for electronic or print
 Gusto Thai Inc. et al,                                              publication

                   Defendants.


ROSS, United States District Judge:

        This Court has received the sua sponte Report and Recommendation on the instant case dated

August 19, 2019, from the Honorable James Orenstein, United States Magistrate Judge. No

objections have been filed. The Court reviews “de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan &

Bronx Surface Transit Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y.

May 19, 2011). Where no timely objections have been filed, “the district court need only satisfy itself

that there is no clear error on the face of the record.” Finley v. Trans Union, Experian, Equifax, No. 17-

CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington

ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). Having reviewed

the record, I find no clear error. I therefore adopt the Report and Recommendation, in its entirety,

as the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).

        Accordingly, the motion for settlement approval pursuant to Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015), is granted, and the settlement is approved.
SO ORDERED.



                                  _______/s/________________
                                  Allyne R. Ross
                                  United States District Judge

Dated:   September 13, 2019
         Brooklyn, New York




                              2
